           Case 1:19-cv-03197-MKV Document 42 Filed 09/02/20 Page 1 of 1

                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC #:
                                                                   DATE FILED: 09/02/2020
 GREGORY HAMILTON,

                            Plaintiff,
                                                                 1:19-cv-03197-MKV
                     -against-
                                                                       ORDER
 THE CITY OF NEW YORK,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court has received a letter from The Harman Firm, LLP, former counsel to Plaintiff,

dated August 31, 2020, claiming there is an attorney’s lien on this file in the total of $12,793.01

but offering no evidence in support of that amount [ECF No. 38]. Plaintiff, in a letter through

successor counsel dated September 2, 2020, acknowledges the lien and represents that no proceeds

of the claims in this matter will be distributed to Plaintiff until the claimed lien is resolved [ECF

No. 39].

        Accordingly, it is HEREBY ORDERED that (1) The Harman Firm, LLP has a lien on the

file, (2) no proceeds obtained through this matter be distributed until the lien is resolved, and (3)

The Harman Firm, LLP must file evidence of the amount of the lien on or before September 18,

2020.



SO ORDERED.
                                                      _________________________________
Date: September 2, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
